—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 11, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her job to move to Florida with her husband. She testified that her husband had retired and that "he couldn’t deal with New York anymore”. There was no *304medical reason for the move. Under the circumstances, the conclusion by the Unemployment Insurance Appeal Board that there was no compelling reason for claimant and her husband to move to Florida, and that claimant therefore voluntarily left her employment without good cause, is supported by substantial evidence and must be upheld (see, Matter of Steed [Roberts], 115 AD2d 166). To the extent that claimant raises questions of fact and credibility, they were for the Board to resolve (see, Matter of Baker [Hartnett] 147 AD2d 790, appeal dismissed 74 NY2d 714). Claimant’s remaining contention concerning the timeliness of the Commissioner of Labor’s appeal to the Board is also rejected. The appeal was filed within the 20-day time period set forth in Labor Law § 621 (a).
Mikoll, J. P., Yesawich Jr., Levine, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.